DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim (s) 5 recites the limitation “the four side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Lopez (US 10, 165,367 B2).

Claim 1, the prior art as in  Lopez disclose of a portable wireless speaker arrangement comprising: a speaker module for outputting audio, wherein the speaker module(104, 114/116); col.5 line 25-45 & col.5 line 50-55), a rigid casing arranged to at least partially enclose the speaker module when the speaker module is inserted into the rigid casing (fig.2; col.4 line 55-67), wherein the casing comprises a set of battery elements

8. (Currently amended) The portable speaker arrangementclaim 1, wherein the speaker module comprises the user interaction unit.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 10, 165,367 B2).

3. (Currently amended) The portable speaker arrangement according to claim 1, wherein the casing  comprises four sides, each of the four sides extending from a first face portion to a second face portion at a respective end of the casing , wherein the four sides and the first and second face portions form a space in which the speaker module is insertable into and removable from (fig.2 B (44); col.5 line 10-15), but the art never specify as wherein at least one side of said at least four sides comprises the set of battery elements.  

	But one of the ordinary skills in the art could have modified the battery elements as mentioned to any desired location and including such specific at least one side of said at least four sides comprises the set of battery elements for same result as per engineer preference for powering the corresponding speaker unit.

5. (Currently amended) The portable speaker arrangement according to claim 3, wherein the four sides of the rigid casing are solid and substantially flat (fig.2 B (44); col.5 line 10-15).  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 10, 165,367 B2) and Fathollahi (US 10,390,128 B2).

7. (Currently amended) The portable speaker arrangement according to claim 1, but the art never specify as wherein the casing comprises the user interaction unit.  

	But the art disclose of a general casing comprises the user interaction unit (fig.9 (130); col.4 line 40-45). Thus, one of the ordinary skills in the art could have modified the art by adding such casing comprises the user interaction unit for enabling user to control volume and other parameters of the speakers. 

Claim(s) 4 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 10, 165,367 B2) and Selig et al. (US 9,344,793 B2).

4. (Currently amended) The portable speaker arrangement according to claim 1, wherein the set of battery elements includes at least a first battery sub- element  and a second battery sub-element (fig.2 (23); col.3 line 60 & col.4 line 15).

But the art never specify of the battery elements associated with side of four side and including a pair of opposing sides of the four sides comprises a respective one of the first and second battery sub-element.  

	But it shall be noted that the art disclose of such battery elements associated with side of four side and including a pair of opposing sides of the four sides comprises a respective one of the first and second battery sub-element (fig.4 (200); col.12 line 35-55 & col.21 line 10-20 & 45-60). Thus, one of the ordinary skills in the art could have modified such noted prior art by implementing the battery elements associated with side of four side and including a pair of opposing sides of the four sides comprises a respective one of the first and second battery sub-element so as to provide electrical power for charging the mobile computing device as mentioned.

Claim 6, the portable speaker arrangement according to claim 1, but the art never specify as wherein the casing

But the prior art as in Selig disclose of such casing has double walls between which the set of battery element is arranged (S-fig.4 (200); col.12 line 35-55 & col.21 line 10-20 & 45-60). Thus, one of the ordinary skills in the art could have modified the art by adding such mentioned casing 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 10, 165,367 B2) and Garfio et al. (US 9,641,921 B2).

2. (Currently amended) The portable speaker arrangement according to claim 1, but the art never specify of additional opening including such aspect wherein the casing  comprises a further opening for allowing the speaker module to be pushed out of the casing , wherein the further opening is opposite to the opening .  

	But it is well known in the art to have such casing with various opening including a further opening for allowing the speaker module to be pushed out of the casing , wherein the further opening is opposite to the opening (fig.5D/10B/4B; col.8 line 15-30). Thus, one of the ordinary skills in the art could have modified the art by adding such casing with various opening including a further opening for allowing the speaker module to be pushed out of the casing , wherein the further opening is opposite to the opening so as to slide and insert such speaker inside the housing jacket. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654